IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: ESTATE OF VERA GAZAK,              : No. 517 EAL 2018
DECEASED                                  :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: F. RICHARD GAZAK             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.